9 S.Ct. 480
129 U.S. 464
32 L.Ed. 800
LIVERPOOL & G. W. STEAM CO.v.INSURANCE CO. OF NORTH AMERICA.
March 5, 1889.

PER CURIAM.


1
This case was argued and decided with that of Steam Co. v. Insurance Co., ante, 469, and was substantially like it, except that the through bills of lading were for transportation by the New York Central & Hudson River Railroad Company and the Guion Line Steam-Ship Company from Buffalo, in the state of New York, to Liverpool via New York. The circuit court's findings of fact, conclusions of law, and opinion are printed in 22 Blatchf. 372, and in 22 Fed. Rep. 715. Decree affirmed.